                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


IN THE MATTER OF THE                         )      MISC. NO.:      2:21-cr-64-MHC
APPLICATION OF THE UNITED                    )
STATES OF AMERICA FOR A                      )
SEARCH WARRANT FOR                           )
INFORMATION ASSOCIATED WITH                  )
DEVICES AS PARTICULARLY                      )
DESCRIBED IN THE AFFIDAVIT OF                )
SPECIAL AGENT LOOMIS DATED                   )
JANUARY 22, 2021

                                       ORDER TO SEAL

       This matter comes before the Court on motion of the United States to file the affidavit in

support of the search warrant and attachments thereto under seal, as well as law enforcement’s

return to the warrant.   The purpose of the Government’s request is to protect the information

contained within these documents as release of the information would jeopardize an ongoing

investigation, reveal sensitive information about the nature and scope of the investigation, disclose

the identity of cooperating sources and potential witnesses, and could result in the destruction of

evidence or flight from prosecution.

       Having conducted an independent review of the facts set forth in the affidavit in support of

the search warrant as well as the reasons provided by the Government in its sealing motion, the

Court concludes that the Government’s significant countervailing interest in sealing outweighs the

common-law public interest in access to such documents and that sealing the affidavit and

attachments is “essential to preserve higher values.”        See Media Gen. Operations, Inc. v.

Buchanan, 417 F.3d 424, 429-31 (4th Cir. 2005).       The Court further concludes that, by sealing

only the affidavit in support of the search warrant and attachments thereto and providing public

access to the search warrant, the application in support of the search warrant, the motion to seal
and this sealing order, the denial of access is narrowly tailored to serve the government’s interests

in sealing.   Id. at 429.

        In reaching this conclusion, the Court has considered alternative measures less restrictive

than sealing—such as redaction of portions of the document—but finds that, at this juncture,

redaction would not protect the Government’s compelling interests and un-redacted portions

would largely be limited to information available in the warrant and application.   See In re Search

Warrant for Secretarial Area Outside of Gunn, 855 F.2d 569, 574 (8th Cir. 1999) (explaining that

“line-by-line” redactions were “not practical” where “[v]irtually every page contain[ed] multiple

references” to sensitive information); In re Search of Office Suites for World & Islam Studies

Enterprise, 925 F. Supp. 738, 744 (M.D. Fla. 1996) (rejecting redactions of affidavit due to

“concerns that unsealing even a portion of the affidavit would reveal, either explicitly or by

inference, the scope and direction of the Government’s investigation”); In re Search Warrants for

Nat’l Builders Corp., 833 F. Supp. 644, 646 (N.D. Ohio 1993) (finding that sealing of search

warrant affidavit was justified when “[v]irtually every page of the affidavit contain[ed] references

to conversations and events, and reveal[ed] the nature and scope of the on-going government

investigation, including individuals not within the scope of the search warrant”).     Based on the

foregoing, the Court finds that the interests of justice are best served by filing the affidavit and

attachments thereto, and the return to the warrant, under seal.     Working copies may be made

available to the United States Attorney’s Office, the FBI, and any other law enforcement agency

designated by the United States Attorney’s Office.

        Unless otherwise ordered, the documents sealed by this order shall remain sealed for one

year from the date of this order, subject to extension for good cause shown and to the following


                                                 2
unsealing protocol: Any person or party who seeks access to the documents sealed by this order

may file a written motion or request to unseal. The Clerk of Court is directed to file any motion

or request to unseal on the public docket. Regardless of when the motion or request is made, the

documents sealed by this order shall remain sealed until the Government or other affected party

has an opportunity to respond to any motion or request to unseal.

       It is therefore,

       ORDERED that the affidavit and attachments thereto, as well as the return to the warrant

listing the evidence seized, shall be filed under seal.

       IT IS SO ORDERED.

                                                      _________________________________
                                                      THE HONORABLE MOLLY H. CHERRY
                                                      UNITED STATES MAGISTRATE JUDGE

Charleston, South Carolina
January ____,
         22 2021




                                                  3
